Citation Nr: 0624045	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-07 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right arch 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1993 to June 
1996.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, in March 2004, which denied the claims.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in May 2006, 
a transcript of which is on record. Further, the veteran also 
submitted additional evidence for the Board's consideration 
accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.

The Board observes that service connection for a left foot 
arch condition was denied by rating decision of December 
2005.  The veteran has not appealed this decision and it is 
not for review at this time.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a right arch 
disability that is causally related to her active service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a low back disorder 
that is causally related to her active service.




CONCLUSIONS OF LAW

1.  Service connection for a right arch condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.  Service connection for a low back condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated May 2003, December 2003, and 
December 2004, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession that pertains to the claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a March 2004 rating 
decision, a December 2004 Statement of the Case (SOC), a 
March 2005 Supplemental Statement of the Case (SSOC), and a 
January 2006 SSOC.  These documents provided her with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding the claim.  By way of 
these documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA treatment and examination reports, lay statements, and 
a hearing transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran contends that her right arch condition was 
incurred during military service.  Further, she contends that 
her low back condition was brought on by an altered pattern 
of ambulation that was caused by the condition in the arch of 
her right foot.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her contentions, service medical 
records, service personnel records, VA medical records, VA 
examination reports, private medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate a claim for service 
connection, and what the evidence in the claims file shows, 
or fails to show, with respect to this claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

As will be explained below, the record contains no evidence 
of a chronic right arch condition in service or for several 
years thereafter, no evidence of a chronic back condition in 
service, no evidence of a current back or right arch 
disability, and no competent medical evidence linking a 
current disease of the right arch or low back to active 
service.  Therefore, service connection is not warranted for 
either claim.

Right Arch

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings. The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Initially, the Board acknowledges that the veteran has 
received medical training as a nurse, and was employed as a 
nurse following military service.  The Court held in Black v. 
Brown, 10 Vet. App. 279, 284 (1997), that a nurse's statement 
may constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  Here, the record does not 
indicate that the veteran has specialized knowledge and/or 
training in the field of podiatry or orthopedics.  Thus, 
although the Board places some probative value on her opinion 
in the adjudication that follows, it is also noted that her 
contentions are not independent or based upon specialized 
knowledge and experience.

The transcript from the veteran's May 2006 hearing indicates 
that she testified that she had been found by the examining 
physician that she had high arches at the time of induction 
into service.  As stated by a VA physician in March 2005, 
this congenital condition predated service.  In contrast with 
the May 2006 testimony of the veteran and the March 2005 
physician's statement, objective medical evidence, in the 
form of an October 1992 induction examination, includes a 
stamp mark indicating "normal arch."  Pursuant to 38 C.F.R. 
§ 3.304(b), the veteran's right arch must be presumed sound 
upon entry to service.

In the absence of trauma or other definite evidence of 
aggravation, service connection is not in order for pes cavus 
which is a typically congenital or juvenile disease.  
38 C.F.R. § 4.57.  

The veteran's right arch was normal upon induction and 
records do not indicate trauma or disability during service.  
Service medical records include a screening note of acute 
medical care from March 1993, which indicated shin splints 
and described a normal gait.  At this time, no reference is 
made to the veteran's right arch.  Other lower extremity 
complaints and limited duty profiles followed, but only one 
treatment record related to the veteran's right arch.  In 
December 1995, the veteran reported for treatment of pain on 
the plantar surface of her right arch.  Based on the 
veteran's report of pain and swelling, she was put on a 
limited duty profile.  However, only "possible" plantar 
fasciitis was diagnosed because the examiner did not observe 
any symptoms, apart from the veteran's abnormal gait.  A 
follow-up record from that same month indicates the foot pain 
had resolved by the day following her prior visit.  Based on 
these records, and the fact that there are no further records 
of treatment for right foot pain during active duty, the 
Board finds that this incident was acute and transitory in 
nature, and resolved without residual disability.  There is 
no further evidence showing a chronic right arch disorder 
during service.

The first post- service medical evidence of a right arch 
condition appears in VA treatment records from November 2004, 
over eight years following discharge from service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

While the veteran was diagnosed with plantar fasciitis in 
November 2004, radiological evidence indicates a normal foot 
study at this time.  (VA outpatient records from March 2005 
state that plantar fasciitis is a chronic condition caused by 
the veteran's congenital high arch.)  Other records including 
May 2005 records of an evaluation with a private chiropractor 
and a June 2005 VA physician's notes address the plantar 
fasciitis.  Radiological evidence indicates that the veteran 
has a normal right foot study, with no problems in the arch 
itself, and these results are not contradicted by the 
presence or absence of a plantar fascia condition.  

The claims file also contains a number of statements by lay 
persons regarding the veteran's right arch condition.  The 
veteran's spouse testified in May 2006 that the veteran had 
difficulty walking during service, but didn't want to be 
harassed for visiting a physician.  A lay statement from 
R.J., received in February 2005, indicated that the veteran 
told her that her pain was intense during and after service.  
Also in February 2005, C.H. wrote that the she met the 
veteran in the summer of 1996, and that the veteran would go 
on shortened runs due to an arch condition.  In a March 2005 
letter, C.L.H. dated the veteran's complaints of pain to 
service, and said that the veteran has since had a hard time 
standing, walking, and doing other such activities.  Here, 
nothing on file shows that these individuals have the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
these people are competent as laypersons to describe the 
veteran's symptomatology, their contentions cannot constitute 
competent medical evidence.

The veteran has complained of pain in her feet, with origins 
in service.  She testified in May 2006 that she often ran in 
service, averaging 12 miles per week, along with rucksack 
marches and some periods of continuous running.  She further 
testified that she wore boots with no arch supports.  This 
testimony is consistent with military training.  However, the 
veteran also testified that she had difficulty walking at 
that time.  She described visible swelling of her arches.  As 
discussed above, apart from one acute and transitory incident 
in December 1995, service medical records do not show that 
this difficulty walking could have been attributable to a 
right arch problem.  The veteran's subsequent account of 
history is not as probative as those service medical records 
in establishing the presence or absence of physiological 
manifestations of her claimed disability during service.

The veteran then testified in her May 2006 hearing that a VA 
physician told her she should have had arches (orthotics) 
while she was in service.  The Court has held that a 
veteran's lay statements relating what a medical professional 
told him, filtered as they are through a layman's 
sensibilities, are simply too attenuated and inherently 
unreliable to constitute "medical" evidence to support a 
claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Therefore, this statement does not serve as competent medical 
evidence suggesting an in-service origin of disability.

Finally, the veteran testified in May 2006 that her post-
service nursing career involved long shifts of work on her 
feet.  She recalled working 12 hour days 3 to 4 days per 
week.  She later added that she has abnormally high arches 
that cause an altered gait and additional stress to collapse 
her arch.  Her husband then testified that, during the years 
of her nursing career, he would have to assist her to 
ambulate because her feet hurt.  He said she walks pigeon 
toed.  While this testimony does establish nursing as a 
possible alternative etiology for her claimed condition, the 
Board again notes that there is no medical evidence of any 
chronic right arch disability for many years following 
service.

In summary, the record contains evidence of acute and 
transitory arch symptoms during service, and recent x-ray 
evidence of a normal right foot.  In addition, there is no 
evidence of record showing a medical link between the 
veteran's current claimed condition and active military 
service.  See Hickson, supra.  Therefore, service connection 
is not warranted for a right arch condition.

Low Back

At the veteran's May 2006 hearing, the veteran's 
representative mentioned that the veteran's claim for service 
connection of her lower back was secondary to her claim of 
service connection for a right arch condition.  The Board 
notes that service connection is not established for a right 
arch condition.  Therefore, secondary service connection 
analysis under 38 C.F.R. § 3.310 is not appropriate.

With respect to direct service connection, service medical 
records show treatment in April 1996 for complaints of 
chronic dull pain in the lower back.  The veteran indicated 
this pain began 2-3 years prior during heavy lifting.  The 
veteran described this pain as recurring every 2 weeks and 
lasting for 1 week.  As no diagnosis for a back condition was 
rendered and there is no other mention of treatment for a low 
back condition during service, the Board finds that this 
incident was acute and transitory in nature, leaving no 
residual disability.

Following service, the veteran complained of lower back pain 
in November 2004.  This is the first record of treatment for 
a back condition and it is more than 8 years following 
discharge.  See Mense, supra.  Radiology evidence from this 
time indicates no abnormalities with the veteran's low back.  
VA outpatient records from November 2004 show a diagnosis of 
lumbago, or chronic back pain.  May 2005 notes from a private 
chiropractor address pain along the sacroiliac joint.  A 
statement by a VA physician, dated June 2005 notes that the 
veteran experiences low back pain, secondary to an abnormal 
gait.  Unfortunately, pain alone, is not a disability.  
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")

The veteran testified in her May 2006 hearing of back pain.  
Her spouse also described difficulties presented by this 
claimed condition.  However, the record contains no evidence 
of a chronic back condition in service or for many years 
thereafter, no competent medical evidence linking the 
veteran's current condition to service, and no evidence of a 
current disability for which compensation can be granted.  
Accordingly, service connection is not warranted for a low 
back condition.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, 274 F. 3d at 1361.


ORDER

Service connection for a right foot arch disability is 
denied.

Service connection for a low back disability is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


